DETAILED ACTION
Claims 1-20 are pending.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 02/07/2020 was filed.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Specification
The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors.  Applicant's cooperation is requested in correcting any errors of which applicant may become aware in the specification.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claims 1-5, 12 and 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over Rieger et al. (US8839317, Rieger hereinafter) in view of Khirallah et al. (US2020/0280871, Khirallah hereinafter).
As to claim 1: Rieger discloses a method, comprising: identifying a request to deliver Quality of Service (QoS)-sensitive services to a User Equipment (UE) over at least one … network, the at least one … network comprising a reserved resource and a pooled resource (see at least col. 2 lines 39-56, col. 37 lines 45-67 and Fig. 6B-6C, at step 634, determine received service type is video on-demand or a request for switched digital video (interpreted as QoS-sensitive services) to be sent to UE over a network comprising dedicated bandwidth and shared bandwidth.); 
determining that a first congestion level of the reserved resource is above a first threshold level (see at least col. 40 lines 36-42, at steps 655 and 656, the system determines if the priority of the requested service exceeds (or interpreted as above a first threshold) the priority of one or more services to which it was compared in step 655.); 
determining that a second congestion level of the pooled resource is below a second threshold level (see at least col. 40 lines 43-56, In decision step 658, the system determines if the on-going services with a lower priority than the requested switched digital video service occupy sufficient bandwidth to support the requested switched digital video service.); and 
causing delivery of the QoS-sensitive services over the pooled resource (see at least col. 41 lines 4-60, at steps 662-666, providing SDV service using shared bandwidth.). 

However Khirallah discloses QoS-sensitive services over 5th Generation (5G) network (see at least paragraph [0008], 5G supports QoS concept to provide a `flow level` granularity in which different `QoS` data flows via the same radio bearer.).
Thus it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement QoS flow over 5G network, as taught by Kirallah, into the invention of Rieger in order to improve in a quality of service architecture for a cellular communications system (see Khirallah, paragraphs [0001]).
As to claim 2: Rieger and Khirallah disclose the method of claim 1. Rieger does not explicitly disclose wherein the at least one 5G network comprises a 5G Radio Access Network (RAN) and a 5G core network. 
However Khirallah discloses wherein the at least one 5G network comprises a 5G Radio Access Network (RAN) and a 5G core network (see at least Fig. 2, next generation radio access network (NG-RAN) and the 5G core network).
Thus it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement QoS flow over 5G network, as taught by Kirallah, into the invention of Rieger in order to improve in a quality of service architecture for a cellular communications system (see Khirallah, paragraphs [0001]).
As to claim 3: Rieger and Khirallah disclose the method of claim 1. Rieger does not explicitly disclose further comprising: identifying a first 5G QoS Indicator (5QI) associated with the QoS-sensitive services, wherein the pooled resource is associated with a second 5QI that is different than the first 5QI, the second 5QI having at least one of a lower priority level, a greater packet delay budget, or a higher packet error rate than the first 5QI. 
However Khirallah discloses identifying a first 5G QoS Indicator (5QI) associated with the QoS-sensitive services, wherein the pooled resource is associated with a second 5QI that is different than the first 5QI, the second 5QI having at least one of a lower priority level, a greater packet delay budget, or a higher packet error rate than the first 5QI (see at least paragraph [0009], the QCI concept has been extended in 5G with a QCI (referred to as a 5G QoS Indicator (or `5QI`)) being associated with each QoS flow (rather than each E-RAB). Like the LTE QCI, the 5G QCI (5QI) is a scalar that is used as a reference to a specific set of QoS characteristics).
Thus it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement QoS flow over 5G network, as taught by Kirallah, into the invention of Rieger in order to improve in a quality of service architecture for a cellular communications system (see Khirallah, paragraphs [0001]).
As to claim 4: Rieger and Khirallah disclose the method of claim 1. Rieger further discloses further comprising: determining that a strength of a radio signal transmitted between the UE and a …Radio Access Network (RAN) is above a third threshold (see at least col. 40 lines 36-42, at steps 655 and 656, the system determines if the priority of the requested service exceeds (or interpreted as above a first threshold) the priority of one or more services to which it was compared in step 655.). 
However Khirallah discloses 5G network (see at least paragraph [0008], 5G network.).
Thus it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement QoS flow over 5G network, as taught by Kirallah, into the invention of Rieger in order to improve in a quality of service architecture for a cellular communications system (see Khirallah, paragraphs [0001]).
As to claim 5: Rieger and Khirallah disclose the method of claim 1. Rieger further discloses further comprising: transmitting, to a resource allocator in the at least one 5G network, a second request to allocate the reserved resource to the QoS-sensitive services; and determining that a wait time has expired without having received a response to the second request (see at least col. 38 lines 3-59, At step 640, the system allocates a portion of available dedicated video on-demand bandwidth to support the service request. In the exemplary embodiment of the invention, the Switched Digital Video--Resource Manager module 270 performs the allocation step 640. Step 640 may be, and in some embodiments of the present invention is, performed by the Session Resource Manager module 220. After bandwidth has been allocated in step 640). 
As to claim 12: Rieger discloses the method of claim 6. Rieger does not explicitly disclose wherein the at least one delivery network comprises at least one of a 5th Generation (5G) Radio Access Network (RAN) or a 5G core network. 
However Khirallah discloses wherein the at least one delivery network comprises at least one of a 5th Generation (5G) Radio Access Network (RAN) or a 5G core network (see at least Fig. 2, next generation radio access network (NG-RAN) and the 5G core network).
Thus it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement QoS flow over 5G network, as taught by Kirallah, into the invention of Rieger in order to improve in a quality of service architecture for a cellular communications system (see Khirallah, paragraphs [0001]).
As to claim 19: Rieger discloses the system of claim 13. Rieger does not explicitly disclose wherein the at least one delivery network comprises at least one of a 5th Generation (5G) Radio Access Network (RAN) or a 5G core network. 
However Khirallah discloses wherein the at least one delivery network comprises at least one of a 5th Generation (5G) Radio Access Network (RAN) or a 5G core network (see at least Fig. 2, next generation radio access network (NG-RAN) and the 5G core network).
Thus it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement QoS flow over 5G network, as taught 
As to claim 20: Rieger discloses the system of claim 19. Rieger does not explicitly disclose wherein the system is comprised in at least one of the 5G RAN or the 5G core network.
However Khirallah discloses wherein the system is comprised in at least one of the 5G RAN or the 5G core network (see at least Fig. 2, next generation radio access network (NG-RAN) and the 5G core network).
Thus it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement QoS flow over 5G network, as taught by Kirallah, into the invention of Rieger in order to improve in a quality of service architecture for a cellular communications system (see Khirallah, paragraphs [0001]).

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 6-11 and 13-18 are rejected under 35 U.S.C. 102 (a) (1) as being anticipated by Rieger et al. (US8839317, Rieger hereinafter).
As to claim 6: Rieger discloses a method, comprising: identifying a request to deliver Quality of Service (QoS)-sensitive services to a User Equipment (UE) over at least one delivery network, the at least one delivery network comprising at least one reserved resource and at least one pooled resource (see at least col. 2 lines 39-56, col. 37 lines 45-67 and Fig. 6B-6C, at step 634, determine received service type is video on-demand or a request for switched digital video (interpreted as QoS-sensitive services) to be sent to UE over a network comprising dedicated bandwidth and shared bandwidth.); 
determining to deliver the QoS-sensitive services over the at least one pooled resource (see at least col. 40 lines 43-56, In decision step 658, the system determines if the on-going services with a lower priority than the requested switched digital video service occupy sufficient bandwidth to support the requested switched digital video service.); and 
causing delivery of the QoS-sensitive services over the at least one pooled resource (see at least col. 41 lines 4-60, at steps 662-666, providing SDV service using shared bandwidth.). 
As to claim 7: Rieger discloses the method of claim 6. Rieger further discloses wherein the at least one reserved resource and the QoS-sensitive services are associated with at least one of a first priority level, a first packet delay budget, a first maximum packet error rate, or a first Guaranteed Bit Rate (GBR), and wherein the at least one pooled resource is associated with at least one of a second priority level that is lower than the first priority level, a second packet delay budget that is greater than the first packet see at least co. 2, lines 39-62, dedicated bandwidth and shared bandwidth are based on priority of services). 
As to claim 8: Rieger discloses the method of claim 6. Rieger further discloses wherein determining to deliver the QoS-sensitive services over the at least one pooled resource comprises: determining that the QoS-sensitive services are non-emergency services (see at least Fig. 2, SDV interpreted as non-emergency service). 
As to claim 9: Rieger discloses the method of claim 6. Rieger further discloses wherein determining to deliver the QoS-sensitive services over the at least one pooled resource comprises: determining that a strength of a radio signal transmitted between a Radio Access Network (RAN) in the at least one delivery network and the UE is above a threshold (see at least col. 40 lines 36-42, at steps 655 and 656, the system determines if the priority of the requested service exceeds (or interpreted as above a first threshold) the priority of one or more services to which it was compared in step 655.). 
As to claim 10: Rieger discloses the method of claim 6. Rieger further discloses wherein determining to deliver the QoS-sensitive services over the pooled resource comprises: determining that a first congestion level of the at least one reserved resource is below a first threshold level; and determining that a second congestion level of the at least one pooled resource is above a second threshold level (see at least col. 40 lines 36-42, at steps 655 and 656, the system determines if the priority of the requested service exceeds (or interpreted as above a first threshold) the priority of one or more services to which it was compared in step 655. And see at least col. 40 lines 43-56, in decision step 658, the system determines if the on-going services with a lower priority than the requested switched digital video service occupy sufficient bandwidth to support the requested switched digital video service.). 
As to claim 11: Rieger discloses the method of claim 6. Rieger further discloses the request being a first request, wherein determining to deliver the QoS-sensitive services over the at least one pooled resource comprises: transmitting, to a resource allocator in the at least one delivery network, a second request to allocate the at least one reserved resource to the QoS-sensitive services; and determining that a wait time has expired without having received a response to the second request (see at least col. 38 lines 3-59, At step 640, the system allocates a portion of available dedicated video on-demand bandwidth to support the service request. In the exemplary embodiment of the invention, the Switched Digital Video--Resource Manager module 270 performs the allocation step 640. Step 640 may be, and in some embodiments of the present invention is, performed by the Session Resource Manager module 220. After bandwidth has been allocated in step 640). 
As to claim 13: Rieger discloses a system, comprising: at least one processor (see Fig. 9); and memory (see Fig. 9) storing instructions that, when executed by the at least processor, cause the at least one processor to perform operations comprising: identifying a request to deliver Quality of Service (QoS)-sensitive services to a User see at least col. 2 lines 39-56, col. 37 lines 45-67 and Fig. 6B-6C, at step 634, determine received service type is video on-demand or a request for switched digital video (interpreted as QoS-sensitive services) to be sent to UE over a network comprising dedicated bandwidth and shared bandwidth.); 
determining to deliver the QoS-sensitive services over the at least one pooled resource (see at least col. 40 lines 43-56, In decision step 658, the system determines if the on-going services with a lower priority than the requested switched digital video service occupy sufficient bandwidth to support the requested switched digital video service.); and causing delivery of the QoS-sensitive services over the at least one pooled resource (see at least col. 41 lines 4-60, at steps 662-666, providing SDV service using shared bandwidth.). 
As to claim 14: Rieger and Khirallah disclose the system of claim 13. Rieger further discloses wherein the at least one reserved resource and the QoS-sensitive services are associated with at least one of a first priority level, a first packet delay budget, a first maximum packet error rate, or a first Guaranteed Bit Rate (GBR), and wherein the at least one pooled resource is associated with at least one of a second priority level that is lower than the first priority level, a second packet delay budget that is greater than the first packet delay budget, a second maximum packet error rate that is greater than the first maximum packet error rate, or a second GBR that is lower than the first GBR (see at least co. 2, lines 39-62, dedicated bandwidth and shared bandwidth are based on priority of services). 
As to claim 15: Rieger discloses the system of claim 13. Rieger further discloses wherein determining to deliver the QoS-sensitive services over the at least one pooled resource comprises: determining that the QoS-sensitive services are non-emergency services (see at least Fig. 2, SDV interpreted as non-emergency service). 
As to claim 16: Rieger discloses the system of claim 13. Rieger further discloses wherein determining to deliver the QoS-sensitive services over the at least one pooled resource comprises: determining that a strength of a radio signal transmitted between a Radio Access Network (RAN) in the at least one delivery network and the UE is above a threshold (see at least col. 40 lines 36-42, at steps 655 and 656, the system determines if the priority of the requested service exceeds (or interpreted as above a first threshold) the priority of one or more services to which it was compared in step 655.). 
As to claim 17: Rieger discloses the system of claim 13. Rieger further discloses wherein determining to deliver the QoS-sensitive services over the at least one pooled resource comprises: determining that a first congestion level of the at least one reserved resource is below a first threshold level; and determining that a second congestion level of the at least one pooled resource is above a second threshold level (see at least col. 40 lines 36-42, at steps 655 and 656, the system determines if the priority of the requested service exceeds (or interpreted as above a first threshold) the priority of one or more services to which it was compared in step 655. And see at least col. 40 lines 43-56, in decision step 658, the system determines if the on-going services with a lower priority than the requested switched digital video service occupy sufficient bandwidth to support the requested switched digital video service.). 
As to claim 18: Rieger discloses the system of claim 13. Rieger further discloses the request being a first request, wherein determining to deliver the QoS-sensitive services over the at least one pooled resource comprises: transmitting, to a resource allocator in the at least one delivery network, a second request to allocate the at least one reserved resource to the QoS-sensitive services and determining that a wait time has expired without having received a response to the second request (see at least col. 38 lines 3-59, At step 640, the system allocates a portion of available dedicated video on-demand bandwidth to support the service request. In the exemplary embodiment of the invention, the Switched Digital Video--Resource Manager module 270 performs the allocation step 640. Step 640 may be, and in some embodiments of the present invention is, performed by the Session Resource Manager module 220. After bandwidth has been allocated in step 640). 


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Casey, Thomas (US 20090163223) discloses Load Balancing in Mobile Environment.
Horn et al. (US 9681323) discloses connected mode network selection in WLAN-cellular interworked networks.
Ling et al. (US 20180063748) discloses Estimating Bandwidth in a Heterogeneous Wireless Communication System.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to KABIR U JAHANGIR whose telephone number is (571)272-0796.  The examiner can normally be reached on Mon-Fri 10am to 6:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ricky Ngo can be reached on (571)272-3139.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private 

/K. J./
Examiner, Art Unit 2464

/PAO SINKANTARAKORN/Primary Examiner, Art Unit 2464